DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Applicant’s affirmation of the election in the reply dated 07/29/2021 is noted. Applicant’s reply affirmed that the election was made without traverse. 

Rejections that are Withdrawn
	The indefiniteness rejection is withdrawn in light of Applicant’s amendment to the claims. 
	The anticipation rejection is withdrawn in light of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 35 is drawn to SEQ ID NO: 12. As noted in the non-final rejection dated 04/29/2021, SEQ ID NO: 12 does not contain an Asn 4 to Ser mutation or a Ser26 to Cys and Ala 102 to Cys mutation. Thus, the claim fails to further limit the subject matter of claim 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-33, 36-38, 44-46, 48, and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra et al (Journal of Biotechnology, 2006, 127(1): 95-108) in view of Jiang et al (Transgenic Res., 2007, 16:169-175); Ansari et al (US 20080233083); GenBank Accession No. AAD51360.1 (published Nov 1999); and Dickey et al (US 20080060092).
The claims are drawn to a method for eliciting an immune response in a subject, comprising orally administering to a subject in need thereof an effective amount of SEQ ID NO: 
As discussed above, SEQ ID NO: 4 contains a C-terminal SEKDEL ER retention signal as well as an eliminated N-linked glycosylation site at position 4. 
	Mishra teaches the plant based expression of cholera toxin B comprising SEKDEL sequence. See page 97, left column. 
	Mishra teaches that bacterial CtxB is not retained on the concavalin A column, suggesting that bacterial CtxB is not glycosylated. See page 103, right column. Mishra teaches that CTB is administered orally. See pg. 96, right column, second paragraph.
	Mishra does not teach the instantly claimed SEQ ID NO: 4. Mishra does not specifically teach administering CTB to humans. Mishra does not teach a pharmaceutically acceptable carrier that is an adjuvant. Mishra does not teach increases in IgG after administration of an effective amount. Mishra does not teach stimulation of the mucosal and systemic immune system. 
Jiang teaches that administration of CTB to a subject increases the amount of IgG. See Figure 5. Jiang also teaches that CTB necessarily induces mucosal and systemic antibodies to generate protective immunity by oral immunization. See pg. 170, first paragraph. Jiang suggests administering their invention to humans. See page 175, first full paragraph. 
	Ansari teaches recombinant expression of a glycosylated protein, PRRSV, and also methods of generating hypoglycosylated variants of PRRSV. See abstract. 
	Ansari teaches that N-linked glycosylation of glycoproteins occurs at Asn-Xaa-Ser/Thr sequences, where Xaa is any amino acid except Proline. See paragraph 0060. Ansari teaches that 
	Ansari teaches the use of pharmaceutically acceptable carriers and adjuvants. See paragraphs 0074 and 0075. 
	Dickey teaches that plant N-glycans are immunogenic because of the presence of plant specific glycans that are immunogenic in mammals. Dickey suggests removing these potentially allergenic sugar residues. See paragraph 0004.
	GenBank AAD51360.1 has 99% identity to the CtxB protein with the lone substitution occurring at position 4 to substitute an Asn for a Ser residue. 
	GenBank AAD51360.1 teaches that position 25 has the N-glycosylation motif Asn-Ile-Thr. As noted above, SEQ ID NO: 4 does not contain the native CTB signal peptide that is 21 amino acids long. Thus, position 25 of AAD51360.1 corresponds to amino acid residue number 4 of SEQ ID NO: 4. 
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify CTB with the KDEL sequence of Mishra. One of ordinary skill in the art would have been motivated to make such a modification because Mishra teaches that higher levels expression in plants can be achieved by utilizing a KDEL containing sequence (e.g. SEKDEL). See pg. 105, right column. One of ordinary skill in the art would have had a reasonable expectation of success generating a CTB protein containing KDEL using standard molecular cloning techniques taught by the combination of Mishra and Ansari utilizing the sequence of GenBank AAD51360.1 to generate a CTB protein containing KDEL.
	Furthermore, it would have been obvious to one of ordinary skill in the art to eliminate a potential N-linked glycosylation site generated by the transgenic expression in plants because 
	Given that Ansari teaches that any amino acid may be substituted at the Asparagine site to remove N-glycans, the utilization of serine is an obvious variation of the teachings of Ansari. 

Claims 39, 40, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra et al (Journal of Biotechnology, 2006, 127(1): 95-108) in view of Jiang et al (Transgenic Res., 2007, 16:169-175); Ansari et al (US 20080233083); GenBank Accession No. AAD51360.1 (published Nov 1999); and Dickey et al (US 20080060092) as applied to claims 30-33, 36-38, 44-46, 48, and 49 above, and further in view of Rodriguez (US 5888789).
	The claims are drawn to the method, wherein SEQ ID NO: 4 comprises a rice alpha- amylase signal peptide. 
	The combination of Mishra, Jiang, Ansari, GenBank, and Dickey do not teach a rice alpha-amylase signal peptide. 
	Rodriguez teaches a rice alpha-amylase signal sequence. See col. 4, fifth paragraph. Rodriguez teaches that signal sequence permits the secretion of the protein from the cell. 
	At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify CTB with the rice α-amylase signal peptide of Rodriguez because Rodriguez teaches secretion signals operably linked to proteins of interest for . 

Claims 30-32, 34-38, 44-46, and 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra et al (Journal of Biotechnology, 2006, 127(1): 95-108) in view of Jiang et al (Transgenic Res., 2007, 16:169-175); Langridge et al (US 20050044588); Sola et al (Biodrugs, 2010, 24(1): 9-21); and GenBank Accession No. AAD51360.1 (published Nov 1999).
The claims are drawn to a method for eliciting an immune response in a subject, comprising orally administering to a subject in need thereof an effective amount of SEQ ID NO: 12 having one or more modifications to increase expression of the polypeptide in a plant cell. The claims require that the CTB polypeptide includes two or more N-linked glycosylation sequons and SEKDEL.  
Mishra teaches the plant based expression of cholera toxin B comprising SEKDEL sequence. See page 97, left column. 
	Mishra teaches that bacterial CTB is not retained on the concavalin A column, suggesting that bacterial CTB is not glycosylated. See page 103, right column. Mishra teaches that CTB is administered orally. See pg. 96, right column, second paragraph.
	Mishra teaches that glycosylated CTB is “functionally more efficient in binding GM1 receptors than the authentic CTB.” See page 106, right column, second full paragraph. 
	Mishra does not teach SEQ ID NO: 12. Mishra does not specifically teach administering CTB to humans. Mishra does not teach a pharmaceutically acceptable carrier that is an adjuvant. 
Jiang teaches that administration of CTB to a subject increases the amount of IgG. See Figure 5. Jiang also teaches that CTB necessarily induces mucosal and systemic antibodies to generate protective immunity by oral immunization. See pg. 170, first paragraph. Jiang suggests administering their invention to humans. See page 175, first full paragraph. 
	Langridge teaches that CTB-autoantigen fusion proteins that binds to Gm1 receptors. See paragraph 0055. Langridge also teaches that CTB has been used to increase the tolerogenic nature of orally administered antigens based on the affinity of CTB for GM1 receptors. See paragraph 0017. 
	Sola teaches that “engineering glycosylation has been shown to stabilize a variety of protein drugs against almost all of the major physicochemical instabilities encountered during their pharmaceutical use, thus leading to enhanced in vitro molecular stabilities. Pharmaceutically relevant protein instabilities that are improved by glycosylation include oxidation; cross-linking; unfolding/ denaturation induced by pH, chemicals, heating, or freezing; precipitation; kinetic inactivation; and aggregation. Furthermore, these stabilization effects appear to be of a generalized nature, since they have been shown to occur in a variety of structurally unrelated proteins.” See page 13. 
	Sola teaches that N-linked glycosylation is achieved through Asn-X-Thr/Ser. See page 11, right column, second full paragraph. 
	At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to introduce an additional glycosylation site into GenBank AAD51360 at position 21. One of ordinary skill in the art would have been motivated to make 

Response to Arguments: 

	Applicant argues that glycosylation facilitated functionally more favorable folding of CtxB in tobacco since the plant synthesized CtxB showed a higher affinity for binding to GM1 as compared to bacterial CtxB. Applicant concludes that this fact teaches away from the claimed invention. See page 7 of the remarks. 
This argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, Dickey provides motivation to remove glycosylation sites from plant produced proteins owing to their allergenic effect. Furthermore, MPEP 2144 states a rationale to 
	
	Applicant asserts that there is nothing in Ansari or Dickey to even teach or remotely suggest that plant produced CTB sequences should be modified. See page 7 of the remarks. 
	This argument is not found persuasive. Dickey states “removal of potentially allergenic sugar residues from mammalian glycoproteins recombinantly produced in plants would overcome concerns about the use of these proteins as pharmaceuticals for treatment of humans.” The fact that they decrease immunogenicity, as emphasized by Applicant, is irrelevant as it is the nature of immunogenicity that is relevant. Allergenic immunogenicity reduction would be understood to be beneficial by the ordinary artisan, especially in view of Dickey who states that overcoming concerns of potentially allergenic sugar residues is necessary for plant produced mammalian glycoproteins. 
	Ansari provides evidence that hypoglycosylated proteins are produced to produce neutralizing antibodies in pigs.	
In view of the combination of Ansari and Dickey, it is clear that glycosylation is not always beneficial when producing therapeutic proteins. Ansari and Dickey demonstrate that one of ordinary skill in the art would have been able to generate hypoglycosylated variants of therapeutic proteins. As explained by Dickey, plant produced proteins contain plant N-glycans which are undesirable. Thus, the deletion of plant N-glycans using the strategy set forth by Ansari is just one of the options afforded to the ordinary artisan. 

	Applicant argues that claims 39, 40, and 47 are non-obvious by virtue of their dependency and because “Mishra, Jiang, Ansari, GenBank, and Dickey completely fails to teach or suggest modifying the N-glycosylation status of a plant-produced vaccine.” The rejection has been maintained for the reasons set forth above. Thus, Applicant’s argument as it applies to dependent claims 39, 40, and 47 are not found persuasive. 

	Applicant makes substantively the same argument with respect to the Langridge and Sola references in the obviousness rejection. However, the rejection has been maintained for the reasons set forth above. It is also noted that Applicant’s amendment to claim 30 fails to further limit the subject matter of the elected invention and do not include all the features of amended claim 30. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	


Sequence Alignments
	
cholera enterotoxin B-subunit [Vibrio cholerae]
Sequence ID: AAD51360.1Length: 124Number of Matches: 1
Related Information
Range 1: 22 to 124GenPeptGraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
215 bits(548)
1e-70
Compositional matrix adjust.
101/103(98%)
103/103(100%)
0/103(0%)

Query  1    TPQSITDLCAEYHNTQIHTLNDKIFSYTESLAGKREMAIITFKNGATFQVEVPGSQHIDS  60
            TPQ+ITDLCAEYHNTQIHTLNDKIFSYTESLAGKREMAIITFKNGATFQVEVPGSQHIDS
Sbjct  22   TPQNITDLCAEYHNTQIHTLNDKIFSYTESLAGKREMAIITFKNGATFQVEVPGSQHIDS  81

Query  61   QKKAIERMKDTLRIAYLTEAKVEKLCVWNNKTPHAIA AISMAN  103
            QKKAI+RMKDTLRIAYLTEAKVEKLCVWNNKTPHAIA AISMAN
Sbjct  82   QKKAIDRMKDTLRIAYLTEAKVEKLCVWNNKTPHAIA AISMAN  124

LOCUS       AF175708_4               124 aa            linear   BCT 15-NOV-1999
DEFINITION  cholera enterotoxin B-subunit [Vibrio cholerae].
ACCESSION   AAD51360
VERSION     AAD51360.1
DBSOURCE    accession AF175708.1
KEYWORDS    .
SOURCE      Vibrio cholerae
  ORGANISM  Vibrio cholerae
            Bacteria; Proteobacteria; Gammaproteobacteria; Vibrionales;
            Vibrionaceae; Vibrio.
REFERENCE   1  (residues 1 to 124)
  AUTHORS   Shin,H.J., Park,Y.C. and Kim,Y.C.
  TITLE     Cloning and nucleotide sequence analysis of the virulence gene
            cassette from Vibrio cholerae KNIH002 isolated in Korea
  JOURNAL   Misainmurhag Hoiji 35 (3), 205-210 (1999)
REFERENCE   2  (residues 1 to 124)
  AUTHORS   Shin,H.J., Park,Y.C. and Kim,Y.C.
  TITLE     Direct Submission
  JOURNAL   Submitted (04-AUG-1999) School of Life Sciences, Chungbuk National
            University, Kaesin-Dong san 48, Cheongju, Chungbuk-Do 361-763,
            South Korea
COMMENT     Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..124

                     /strain="KNIH002"
                     /db_xref="taxon:666"
                     /country="South Korea"
     Protein         1..124
                     /product="cholera enterotoxin B-subunit"
     Region          22..123
                     /region_name="Enterotoxin_b"
                     /note="Heat-labile enterotoxin beta chain; pfam01376"
                     /db_xref="CDD:279687"
     CDS             1..124
                     /gene="ctxB"
                     /coded_by="AF175708.1:2645..3019"
                     /transl_table=11
ORIGIN      
        1 miklkfgvff tvllssayah gtpqnitdlc aeyhntqiht lndkifsyte slagkremai
       61 itfkngatfq vevpgsqhid sqkkaidrmk dtlriaylte akveklcvwn nktphaiaai
      121 sman